Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex Parte: Jeff Burks                                 Appeal from the 4th District Court of Rusk
                                                     County, Texas (Tr. Ct. No. 2013-304).
No. 06-13-00217-CR                                   Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
                                                     Moseley participating.



       As stated in the Court’s opinion of this date, we find error. We grant Jeff Burks’
application for writ of habeas corpus. Burks and his bond are hereby discharged.



                                                     RENDERED APRIL 25, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk